Citation Nr: 1211830	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-42 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for severe mouth damage with loss of teeth.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to severe mouth damage with loss of teeth.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served in the Louisiana Army National Guard.  He had verified active duty service from July 1983 to November 1983, as well as two prior months of unverified active duty service, and prior and subsequent National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran testified before the undersigned Veterans Law Judge at a hearing via videoconference from the RO in December 2011.  A transcript of that hearing is associated with the claims file.  

The Board observes that the RO adjudicated the second issue on appeal as entitlement to service connection for depression.  However, the Veteran has referred to both depression and posttraumatic stress disorder (PTSD) during the appeal.  The medical evidence of record also reveals various diagnoses of acquired psychiatric disorders, including PTSD and depression.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, the issue on appeal has been recharacterized as stated above to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to depression.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

A claim for service connection for severe mouth damage with loss of teeth for the purposes of VA outpatient dental treatment has been raised by the record.  See Mays v. Brown, 5 Vet. App. 302 (1993) (stating that a claim for service connection for a dental disability is also considered to be a claim for VA outpatient dental treatment.)  As this claim does not appear to have been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it.  Therefore, this claim is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's seeks service connection for severe mouth damage and loss of teeth, which he asserts are due to an M-16 malfunctioning and exploding in his face during basic training for the Louisiana Army National Guard.  He also seeks service connection for an acquired psychiatric disorder, to include depression, which he believes was caused by or due to this in-service injury.  

Further development is necessary for a fair adjudication of the Veteran's claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Service connection may also be granted for a disability that is proximately caused or worsened beyond its normal progression (aggravated) by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  Active service includes active duty and certain periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Briefly, to be entitled to service-connected benefits for Reserve or National Guard service, a service member must die or become disabled as a result of an injury or disease during ACDUTRA or an injury during INACDUTRA.  See 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  Accordingly, the Veteran's dates of active service should be clarified upon remand, to include any active duty (including basic training), ACDUTRA, or INACDUTRA. 

Service connection for compensation purposes may be granted for a dental condition that is due to combat wounds or other service trauma, or if the Veteran was interned as a prisoner of war.  38 U.S.C.A. § 1712(a)(1)(C) (2011).  Service-connected dental and oral conditions are addressed under 38 C.F.R. § 4.150 (2011).  Under Diagnostic Code 9913, compensation is only available for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity, and only where such loss is due to trauma or a disease such as osteomyelitis.  Loss of alveolar process as a result of periodontal disease is not compensable, as this is not considered disabling.  Id. at Note.  "Service trauma" has been defined as "an injury or wound produced by an external physical force during the servicemember's performance of military duties."  Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).  Each defective or missing tooth must be considered separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  38 C.F.R. § 3.381(b) (2011).  

Concerning the claim for severe mouth damage and loss of teeth, the Veteran testified in December 2011 that an M-16 exploded in his face a few days before the end of basic training in approximately August 1981.  He further testified that he was transported by ambulance to the hospital for immediate treatment and then was sent to a dentist for a plate.  The Veteran stated that he now has a bad overbite on that side of the mouth.  In August 2007, the Veteran stated that he cut his lip and broke two teeth as a result of this incident.  At that time, he reported that this incident occurred in July or August 1982 at the Fort Jackson rifle range during basic training.  Similarly, the Veteran reported in his June 2007 claim (VA Form 21-526) that he was injured during basic training in June 1982.  

The Veteran has submitted several lay statements in an attempt to establish his in-service injury.  These include two statements from fellow servicemembers (E.F. and L.G.) dated in June 2007 which contain a detailed description of the incident as occurring between June and August 1982.  There is also an August 2008 statement from a fellow servicemember who is now a retired major (D.L.M.), which contains a detailed description of the incident as occurring between June and August 1981.  Additionally, there are two statements from the Veteran's brother and sister which are generally consistent with the Veteran's version of the events, but there is no indication of any first-hand knowledge from these individuals.

The Veteran's currently available service treatment records indicate that his dental condition was acceptable during his December 1981 initial physical, and there were no subjective or objective abnormalities noted of the mouth or teeth.  There were also no subjective or objective abnormalities noted during periodic examinations in February 1985 and February 1986.  However, a July 1984 treatment record notes a complaint of "teeth problem," and the Veteran was referred to the dental clinic.  Further, although the Veteran denied any mouth or teeth problems in a September 1985 periodical physical, he was noted to have upper dentures in good condition.  

Accordingly, there is some indication of treatment for the mouth or teeth during service in the currently available records.  However, there is currently only one blank dental record.  The Board notes that service dental records often contain no documentation of dental trauma, as dentists generally only document treatment.  However, such records may contain a notation as to dentures being provided near the time of the reported in-service trauma.  Further, there should be a record of hospital or other treatment for the reported injury to the mouth and teeth from an M-16 explosion.  An October 2006 letter from the National Archives and Records Administration (NARA) indicates that any records concerning the Veteran's reported injury during basic training should be in his personnel file at the National Personnel Records Center (NPRC).  As such, upon remand, appropriate efforts should be made to obtain any outstanding service medical or dental records, to include any hospital treatment while the Veteran was stationed at Fort Jackson during basic training, as well as pertinent evidence from his service personnel file.  

Additionally, the Veteran's dates of active service (and particular basic training) are unclear.  The Veteran and his representative have recently asserted that he was injured near the end of basic training that lasted from June 1981 to August 1981.  They argue that he was in the Louisiana Army National Guard from 1981 through 1987, and that there are missing service records prior to December 1981.  See, e.g., November 2009 arguments from representative (VA Form 646), December 2011 hearing transcript.  However, as noted above, the Veteran and lay witnesses stated in 2007 that he was injured during basic training in 1982.  Similarly, the Veteran reported in his June 2007 claim that his first period of active service began in June 1982, although he stated that his National Guard service began in March 1982.  

The Veteran's Report of Separation and Record of Service (NGB Form 22) indicates a date of enlistment of June 7, 1982, and a date of separation of June 15, 1987, with no prior Reserve component or active Federal service.  The Board notes that there is also a December 1981 "initial physical" report for the Army National Guard in the Veteran's currently available service treatment records.  The Veteran's Report of Release or Discharge from Active Duty (DD Form 214) reflects active duty from July 1983 to November 1983, with two months of prior active service, as well as one year and four months of prior inactive service.  The Board notes that the two months of prior unverified active service would be consistent with the Veteran's service for basic training.  The NPRC has also confirmed a subsequent period of active duty for training (ACDUTRA) service from May 1986 to June 1986 (in connection with another service connection claim).  

Additionally, there appear to be outstanding pertinent post-service treatment records.  The Veteran has reported treatment at the Shreveport and Monroe VA facilities, as well as private mental health treatment by Dr. Jabour.  The Veteran testified in December 2011 that the initial provider for the claimed dental or oral condition was deceased, that such provider's practice may have been taken over by Dr. Robinson, and that he could not remember the name of another previous private provider.  Upon remand, the Veteran should be offered another opportunity to identify any outstanding treatment records concerning his claimed severe mouth damage with loss of teeth and his mental health condition (to include depression).  The Veteran should also be requested to identify the hospital at which he was treated for his claimed dental condition during service.  

Thereafter, the identified records should be obtained and associated with the claims file, to include any medical, dental, or mental health records from the Shreveport and Monroe VA facilities.  The Board notes that the claims file currently contains some VA records that were submitted by the Veteran from 2010, as well as some records from 2010 to 2011 that appear to be related to a search for records concerning a back condition (in relation to another claim).  Upon remand, all outstanding VA treatment records should be obtained.

With regard to an acquired psychiatric disorder, the Veteran has requested service connection for depression, which he believes is related to his dental/oral condition and to the reported M-16 explosion during service.  He also stated during the Board hearing that a provider had told him he had PTSD.  The Veteran testified that he gets tired or depression from looking at his wound, and he is also depressed because he was unable to take his children hunting due to fear of a gun exploding.  

A February 2010 receipt from private provider Dr. Jabour indicates treatment for a diagnosis of PTSD.  Accordingly, the Veteran's current mental health diagnosis is unclear.  Further, a June 2010 VA treatment record reflects a diagnosis of PTSD/depression.  A July 2010 VA psychiatric outpatient record notes the Veteran's reports of an M-16 exploding in his face during basic training, and then going to advanced individual training (AIT) the next summer and firing a weapon with no problem.  The Veteran complained of being afraid to fire a gun, which prevented him from taking his grandson hunting.  He also reported occasional nightmares concerning fighting, blood, etc. although he was never in combat.  The provider indicated that the Veteran may have some depression, but this was hard to evaluate due to his back pain.  There was no Axis I diagnosis given at that time.  As such, the Veteran's current mental health diagnosis is unclear.

The Board notes that, in order to establish service connection for PTSD, as opposed to other mental health disorders, there must generally be a verified in-service stressor.  There are relaxed evidentiary requirements in cases where the evidence of record demonstrates that a Veteran engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f) (2011).  However, the Veteran served between periods of war, or during peacetime, and he has also denied any combat involvement.  There are also relaxed evidentiary requirements where a Veteran was diagnosed with PTSD during service, or where reported stressor(s) relate to a fear of hostile or terrorist activity.  See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f) to provide for relaxed evidentiary rules in cases where PTSD is diagnosed during service); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (amending 38 C.F.R. § 3.304(f) to provide for relaxed evidentiary rules in cases where a stressor is related to a fear of hostile or terrorist activity that is consistent with the places, types, and circumstances of the Veteran's service).  Where none of these situations for relaxed evidentiary requirements are met, the claimed in-service stressors must be independently verified to be sufficient to support service connection for PTSD.  However, these stressor criteria need not be met to establish service connection for a mental health diagnosis other than PTSD.

Upon remand, the Veteran should be advised of the evidence and information necessary to establish service connection for PTSD, to include the currently applicable provisions concerning stressor verification.  He should also be advised of the evidence and information necessary to establish service connection on a secondary basis.  After allowing an appropriate time for a response, any necessary development should be completed as to any reported stressors for the PTSD claim.  

After any such development is conducted, and any available outstanding treatment records have been associated with the claims file, the Veteran should be scheduled for VA examinations concerning his claims.  A VA dental examination is necessary to determine the nature of any current mouth or oral disability and the location of any missing teeth, as well as whether any tooth loss is due to bone loss of the maxilla or mandible as a result of the claimed service trauma.  See 38 C.F.R. § 17.160 (2011) (authorizing a VA dental examination if it is necessary to determine whether a dental disability was incurred or aggravated in active service).  Additionally, a VA mental health examination is necessary to determine the nature of any currently diagnosed acquired psychiatric disorder, to include depression or PTSD.  The examiner should also offer an opinion as to whether any such disorder is secondary to service-connected disability or is directly related to service, to include the reported M-16 explosion and claimed resulting dental or oral disability.

Development and adjudication upon remand should reflect consideration of the competency and sufficiency of certain lay evidence.  In particular, a lay witness is competent to testify as to the occurrence of an in-service incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, lay witnesses are competent to testify to a lack of observable symptoms prior to service, continuity of such symptoms after in-service incident, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Agency fact finders retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  However, competent lay evidence may be rejected only if it is deemed not credible.  Further, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-compliant notice of the evidence and information necessary to establish service connection on a secondary basis.  Also, provide notice as to the evidence and information necessary to establish service connection for PTSD, including the currently applicable provisions concerning verification of in-service stressors.  Allow an appropriate time for the Veteran to provide any additional information as to his claimed in-service stressor(s).  Conduct any additional development that may be necessary concerning the reported stressor(s).

2.  Request the Veteran to identify the hospital at which he was treated for his claimed oral or dental condition during service, as well as all providers who have treated him for any oral/dental or mental health symptoms since separation from service.  He should complete an authorization and release (VA Form 21-4142) for records from any non-VA facilities, to include Dr. Jabour and Dr. Robinson.  Thereafter, request copies of any identified, outstanding records for which the necessary authorization is received, as well as any VA treatment records from Shreveport or Monroe, Louisiana.  

3.  Request copies of any outstanding medical or dental service treatment records, as well as any hospital records pertaining to an oral or dental condition, dated from 1981 through 1987, specifically to include during the Veteran's period of basic training at Fort Jackson.  Also, request any evidence from the Veteran's personnel file related to an oral or dental injury during basic training at Fort Jackson.  Requests for such records should be made to the NPRC, VA's Records Management Center (RMC), directly to the treatment facility, or to any other indicated records repository, as appropriate.

4.  Contact the NPRC, the Adjutant of the Louisiana Army National Guard, and/or any other appropriate agency, to verify the precise dates of the Veteran's periods of basic training, active duty, ACDUTRA, and INACDUTRA.  A list of each period and type of service should be associated with the claims file.  

5.  All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  All records received must be associated with the claims file.  Requests for records from Federal agencies, including VA and military records, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Any such determination should be documented in the claims file.  Reasonable requests must be made for any identified non-VA records.  If any records cannot be obtained, the Veteran should be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

6.  After completing the above-described development, schedule the Veteran for a VA dental examination to determine the nature etiology of his claimed severe mouth damage and loss of teeth.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  A list of the Veteran's verified periods of service, to include basic training, should be provided to the examiner.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Identify any current oral or dental condition, to include of the lips, any overbite, or any missing teeth (listed by tooth number).  Also, please specify whether there is chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, or malunion or nonunion of the maxilla (as contemplated by 38 C.F.R. § 4.150).

(b)  For any diagnosed disorder, state whether it is at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated during the Veteran's active military service, to include any periods of active duty, or ACDUTRA or INACDUTRA with an injury resulting in disability.  In particular, please respond do the following:

(1)  For any missing tooth, is it at least as likely as not that such was the result of the reported trauma in 1981 or 1982, or in-service disease such as osteomyelitis?  

(2)  Additionally, is it at least as likely as not that the loss of any given tooth was the result of loss of substance of the body of the maxilla or mandible due to service trauma or disease such as osteomyelitis?  

(3)  Alternatively, is the loss of any given tooth due to periodontal disease?  

(4)  For any missing tooth, state whether the loss of that tooth (or lost masticatory surface) can be replaced by suitable prosthesis, such as dentures.

(5)  Was any current abnormality of the lips or any overbite at least as likely as not incurred or aggravated by any injury or disease during the Veteran's active military service?  If so, was it the intended result of dental treatment?  

(6)  Was any other identified dental disability as contemplated by 38 C.F.R. § 4.150 at least as likely as not incurred or aggravated by the Veteran's service?  

A complete rationale must be provided for any opinion.  All lay and medical evidence of record should be considered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.

7.  After completing the development described in paragraphs 1 through 5, schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  A list of the Veteran's verified periods of service, to include basic training, should be provided to the examiner.  The examiner should also be informed of which, if any, reported in-service stressors have been verified.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Identify any current acquired psychiatric disorder, to include depression or PTSD, that has been present during the course of the appeal, or since June 2007.  

(b)  For any currently diagnosed acquired psychiatric disorder, state whether it is at least as likely as not (probability of 50% or more) that such disorder was proximately caused or worsened beyond its normal progression (aggravated) by any service-connected disability, to include the claimed severe mouth damage with loss of teeth.  

(c)  If any currently diagnosed acquired psychiatric disorder is not secondary to a service-connected disability, state whether it is at least as likely as not (probability of 50% or more) that such disorder was incurred as a result of active service, to include any periods of active duty or ACDUTRA.  Please consider the effect of the reported M-16 explosion during basic training and any resulting oral or dental condition, along with all other evidence.  

(d)  If PTSD is diagnosed, state whether such disorder was at least as likely as not (probability of 50 percent or more) incurred or aggravated as a result of any verified in-service stressor.  Further, if there are no verified stressors, state whether the Veteran's PTSD was at least as likely as not incurred or aggravated as a result of a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of his service.

(e)  In responding to each of the above questions, a complete rationale must be provided for any opinion offered.  All lay and medical evidence of record should be considered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

8.  After completing any further development as may be indicated by any response received upon remand, readjudicate the service connection claims for severe mouth damage and loss of teeth, and for an acquired psychiatric disorder to include depression.  All lay and medical evidence of record and all raised theories of service connection should be considered, to include secondary service connection.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examinations requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


